Citation Nr: 1824542	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania, COWAC


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension benefits in amount of $5,139.00.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An overpayment of pension benefits in the amount of $5,139.00 was properly created, but recovery of this overpayment would be against equity and good conscience.

2.  Resolving all doubt in the Veteran's favor, collection of the debt would constitute an undue hardship on the Veteran.


CONCLUSION OF LAW

The overpayment of pension benefits in the amount of $5,139.00 was properly created, but the Veteran is entitled to waiver of recovery of the overpayment.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.963, 1.965(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Waiver of Overpayment

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor-where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults-weighing fault of the debtor against Department of Veterans Affairs fault.

(3)  Undue hardship-whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment-failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment-reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

Analysis

The RO has determined that the Veteran was improperly paid $69,932.00 in additional pension benefits.  See DMC-First Demand Letter dated in February 2013.  The overpayment occurred because the VA did not receive an updated copy of the Veteran's complete marital history for both him and his spouse and a copy of his spouse's Social Security number and complete income, net worth, and medical expenses.  See Notification Letter dated in February 2013.  In February 2013, the VA terminated the Veteran's pension effective August 1, 2009.  See id.

In April 2013, the Veteran requested a waiver of his debt.  See Correspondence received in April 2013.  He stated that recovery of overpayment for the debt would place a financial burden on him.  See id.  

In August 2013, the Committee on Waivers and Compromises denied the Veteran's request for waiver of his $69,932.00 debt.  See Notification Letter dated in August 2013.  The Veteran submitted the requested information.  See Financial Status Report received on August 13, 2013.  In November 2013, the Veteran's pension award was restored retroactively, and $41,325.00 of the retroactive award reduced the Veteran's debt to $28,607.00.  See Financial Actions dated in November 2013.  In June 2014, the VA waived $23,468.00 but denied waiving the amount that was already collected, i.e., $5,139.00.  
 
As an initial matter, the Board finds that there was no indication of fraud, misrepresentation, or bad faith which would preclude the granting of waiver.  38 U.S.C. §§ 5302(a), (c); 38 C.F.R. §§ 1.963(b), 1.965(b).  

Addressing the factors set forth in 38 C.F.R. § 1.965(a), the creation of the debt appears to have resulted from the Veteran's failure to notify VA directly and in a timely fashion of the complete marital history for him and his spouse and a copy of his spouse's Social Security number and complete income, net worth, and medical expenses.  The fault for creation of the debt does not rest with VA, as it was the Veteran's responsibility to notify VA of the above information.  There is no indication that collection of the overpayment would defeat the purpose of an existing benefit.  There is also no indication that the Veteran detrimentally changed his position in reliance on the overpayment.

As to whether the collection of the overpayment constitutes an undue hardship, in his April 2013 Correspondence, the Veteran reported that since his heart attack, he has been unemployed.  The Veteran reported that his expenses include rent, car payments, car insurance, food, aid and assistance, dental insurance, television and phone, electric, and other miscellaneous expenses.  The Veteran also stated that because of the high cost of living in the United States, he moved to the Dominican Republic.  Additionally, twice per year, he travelled to Tampa, Florida to check his pacemaker.  See id.  However, since losing his VA pension, the Veteran was unable to pay to return to Tampa.  See Capri received in December 2017 at 1.  

Given the Veteran's lay statements, the Board finds that any unjust enrichment concerns are outweighed by the undue hardship that he would suffer as a consequence of repayment.  Based on the evidence of record, and after weighing all of the equities involved, the Board finds that recovery of the overpayment from the Veteran would be against equity and good conscience.  Thus, the Veteran's request for waiver of recovery of the overpayment is granted.



ORDER

Waiver of recovery of overpayment of the pension benefits in amount of $5,139.00 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


